92 F.3d 1195
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Russell G. PEARSON, Defendant-Appellant.
No. 95-35636.
United States Court of Appeals, Ninth Circuit.
Submitted March 4, 1996.*Submission Vacated March 4, 1996.Resubmitted July 23, 1996.Decided July 25, 1996.

Before:  REINHARDT, KOZINSKI, and FERNANDEZ, Circuit Judges.

ORDER

1
This case is ordered resubmitted.


2
ORDER**


3
The district court's decision denying Pearson's petition for habeas relief is affirmed in light of  United States v. Ursery, 1996 WL 340815 (1996).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.Rule 36-3